Case: 12-51156       Document: 00512473192         Page: 1     Date Filed: 12/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 17, 2013
                                     No. 12-51156
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ROBERT MARCHELL LEWIS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:12-CR-416-1


Before DAVIS, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Robert Marchell Lewis raises
an argument that he concedes is foreclosed by United States v. Whaley, 577 F.3d
254, 261-62 & n.2 (5th Cir. 2009), which held that proof of knowledge of the
registration requirements of the Sex Offender Registration and Notification Act
is not required for a conviction under 18 U.S.C. § 2250(a). See also United States
v. Heth, 596 F.3d 255, 258-60 & n.3 (5th Cir. 2010).                     Accordingly, the



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51156   Document: 00512473192    Page: 2   Date Filed: 12/17/2013

                               No. 12-51156

Government’s motion for summary affirmance is GRANTED, and the judgment
of the district court is AFFIRMED.




                                     2